Exhibit CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2007 FREEDOM BANCSHARES, INC. AND SUBSIDIARY December 31, 2007 Table of Contents Page Reference REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Changes in Stockholders' Equity 5 Consolidated Statements of Cash Flows 6 - 7 Notes to Consolidated Financial Statements 8-38 Nichols, Cauley & Associates, LLC A Professional Services Firm of: Certified Public Accountants Certified Internal Auditors Certified Financial Planners® Certified Valuation Analysts REPLY TO: 2970 Clairmont RD NE Atlanta, Georgia 30329-4440 800-823-1224 FAX 404-214-1302 atlanta@nicholscauley.com Atlanta · Clarkesville · Dublin · Lake Oconee · Warner Robins www.nicholscauley.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Freedom Bancshares, Inc. Commerce, Georgia We have audited the accompanying consolidated balance sheets of Freedom Bancshares, Inc. and its wholly owned subsidiary, Freedom Bank of Georgia, as of December 31, 2007 and 2006, and the related consolidated statements of income, comprehensive income, changes in stockholders' equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstate­ment.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Freedom Bancshares, Inc. and Subsidiary as of December 31, 2007 and 2006, and the results of their operations and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. Atlanta, Georgia March 18, 1 FREEDOM BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 2007 2006 ASSETS Cash and due from banks $ 3,016,248 $ 2,621,725 Interest-bearing deposits in other banks 137,392 63,542 Federal funds sold 1,113,000 948,690 Cash and cash equivalents 4,266,640 3,633,957 Securities available for sale (at fair value) 16,322,944 20,853,654 Loans, less allowance for loan losses of $1,616,837 and $1,194,953, respectively 116,670,671 101,596,794 Federal Home Loan Bank stock 1,071,100 885,100 Accrued interest receivable 1,418,985 1,536,302 Premises and equipment, net 5,830,047 3,402,792 Other assets 1,581,696 722,076 Total assets $ 147,162,083 $ 132,630,675 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest-bearing demand $ 6,542,891 $ 6,880,325 Interest-bearing 108,011,123 97,321,207 Total deposits 114,554,014 104,201,532 Accrued interest payable 638,728 430,451 Federal Home Loan Bank advances 18,500,000 16,000,000 Other liabilities 10,329 179,453 Total liabilities 133,703,071 120,811,436 Stockholders' equity: Common stock, par value $1, 10,000,000 shares 674,552 shares issued and outstanding authorized, 1,316,005 and 1,238,789 shares issued and outstanding, respectively 1,316,005 1,238,789 Additional paid-in capital 12,807,750 11,685,135 Accumulated deficit (620,327 ) (915,245 ) Accumulated other comprehensive loss (44,416 ) (189,440 ) Total stockholders' equity 13,459,012 11,819,239 Total liabilities and stockholders' equity $ 147,162,083 $ 132,630,675 See accompanying report of independent registered public accounting firm and notes to consolidated financial statements. 2 FREEDOM BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME YEARS ENDED DECEMBER 31, 2 2007 2006 Interest and dividend income: Loans, including fees $ 10,429,014 $ 7,707,796 Securities available for sale 985,086 868,261 Federal funds sold 68,747 157,546 Other 75,438 39,183 Total interest and dividend income 11,558,285 8,772,786 Interest expense: Deposits 5,772,035 3,710,354 Federal funds purchased 11,859 2,919 Federal Home Loan Bank advances 697,251 467,709 Other 34,475 17,712 Total interest expense 6,515,620 4,198,694 Net interest income 5,042,665 4,574,092 Provision for loan losses 596,000 403,500 Net interest income after provision for loan losses 4,446,665 4,170,592 Noninterest income: Service charges on deposit accounts 185,324 115,833 Gain on sales of securities available for sale 3,108 223 Other service charges, commissions and fees 182,918 64,547 Total noninterest income 371,350 180,603 Noninterest expense: Salaries and employee benefits 2,438,523 2,101,492 Occupancy 623,820 471,072 Other operating 1,288,411 1,163,636 Total noninterest expense 4,350,754 3,736,200 Income before income taxes 467,261 614,995 Income tax expense 172,343 374,618 Net income $ 294,918 $ 240,377 Net income per share of common stock Basic $ 0.23 $ 0.19 Diluted $ 0.21 $ 0.19 See accompanying report of independent registered public accounting firm and notes to consolidated financial statements. 3 FREEDOM BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, 2 2007 2006 Net income $ 294,918 $ 240,377 Other comprehensive income: Securities available for sale: Unrealized holding gains arising during period, net of tax of $89,893 and $31,075,respectively 131,744 46,613 Reclassification adjustment for gains realized in net income,net of tax of $1,173 and $89, respectively (1,935 ) (134 ) 129,809 46,479 Interest rate floor: Unrealized holding gain (loss) arising during period, net of of tax (benefit) of $10,638 and $(15,604), respectively 15,215 (23,405 ) Other comprehensive income 145,024 23,074 Comprehensive income $ 439,942 $ 263,451 See accompanying report of independent registered public accounting firm and notes to consolidated financial statements. 4 FREEDOM BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY YEARS ENDED DECEMBER 31, 2 Accumulated Common Additional Other Total Stock Paid-in Accumulated Comprehensive Stockholders' Par Value Capital Deficit Loss Equity Balance, December 31, 2005 $ 1,238,789 $ 11,281,743 $ (1,155,622 ) $ (212,514 ) $ 11,152,396 Net income — — 240,377 — 240,377 Stock-based compensation — 403,392 — — 403,392 Other comprehensive income — — — 23,074 23,074 Balance, December 31, 2006 1,238,789 11,685,135 (915,245 ) (189,440 ) 11,819,239 Net income — — 294,918 — 294,918 Proceeds from issuance of 77,216 shares 77,216 1,048,231 — — 1,125,447 Stock-based compensation — 74,384 — — 74,384 Other comprehensive income — — — 145,024 145,024 Balance, December 31, 2007 $ 1,316,005 $ 12,807,750 $ (620,327 ) $ (44,416 ) $ 13,459,012 See accompanying report of independent registered public accounting firm and notes to consolidated financial statements. 5 FREEDOM BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 2007 2006 Cash flow from operating activities: Net income $ 294,918 $ 240,377 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion 339,852 305,600 Provision for loan losses 596,000 403,500 Stock-based compensation 74,384 403,392 Deferred income taxes (122,831 ) 271,032 Gain on sales of securities available for sale (3,108 ) (223 ) Loss on disposal of premises and equipment 639 4,817 Gain on sale of foreclosed assets (11,273 ) — Decrease (increase) in accrued interest receivable 117,317 (819,092 ) Decrease (increase) in other assets 71,285 (126,151 ) Increase in accrued interest payable 208,277 254,547 (Decrease) increase in other liabilities (169,124 ) 112,030 Net cash flow provided by operating activities 1,396,336 1,049,829 Cash flow from investing activities: Increase in loans, net (16,628,570 ) (42,052,965 ) Purchase of Federal Home Loan Bank stock (186,000 ) (559,400 ) Purchases of securities available for sale (2,377,092 ) (8,503,547 ) Proceeds from sales of securities available for sale 1,628,076 1,003,310 Proceeds from maturities and paydowns of securities available for sale 5,506,176 2,843,801 Proceeds from sale of premises and equipment 450 — Purchases of premises and equipment (2,773,009 ) (844,634 ) Purchases for improvement of foreclosed assets (99,584 ) Proceeds from sale of foreclosed assets 187,971 — Net cash flow used by investing activities (14,741,582 ) (48,113,435 ) Cash flow from financing activities: Proceeds from issuance of stock 1,125,447 — Increase in deposits, net 10,352,482 37,675,239 Decrease in federal funds purchased — (185,000 ) Proceeds from FHLB advances 18,200,000 13,500,000 Payments of FHLB advances (15,700,000 ) (2,000,000 ) Net cash flow provided by financing activities 13,977,929 48,990,239 Net increase in cash and cash equivalents 632,683 1,926,633 Cash and cash equivalents at beginning of year 3,633,957 1,707,324 Cash and cash equivalents at end of year $ 4,266,640 $ 3,633,957 See accompanying report of independent registered public accounting firm and notes to consolidated financial statements. 6 FREEDOM BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 2007 2006 Supplemental schedule of noncash investing activities - Transfer of loans to foreclosed assets $ 958,693 $ - Decrease in accumulated other comprehensive loss $ 145,024 $ 23,074 Supplemental disclosures of cash flow information-Cash paid during the year for: Interest $ 6,307,343 $ 3,944,147 Income taxes $ 276,586 $ 111,000 See accompanying report of independent registered public accounting firm and notes to consolidated financial statements. 7 FREEDOM BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting and reporting policies of Freedom Bancshares, Inc. (Company) and subsidiary conform to generally accepted accounting principles of the United States of America and with general practices within the banking industry.The following is a description of the more significant of those policies that the Company follows in preparing and presenting its consolidated financial statements. Reporting Entity and Nature of Operations The Company was formed and commenced operations in 2003.The Company operates as a bank holding company with one State of Georgia chartered bank subsidiary.At December 31, 2007 the Company owned one hundred (100) percent of the outstanding stock of its subsidiary, Freedom Bank of Georgia. Freedom Bank of Georgia (Bank) is a State bank chartered under the laws of Georgia and commenced operations in 2004.The Bank’s main office is located in Commerce, Georgia with branches located in Jefferson, Homer,and Winder, Georgia.The main emphasis of the Bank is on commercial and retail banking and it offers such customary banking services as consumer and commercial checking accounts, savings accounts, certificates of deposit, commercial and consumer loans, money transfers and a variety of other banking services.The Bank’s primary source of revenue is providing loans to customers within its geographical area. Principles of Consolidation and Statements Presentation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary.All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 8 FREEDOM BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates in the Preparation of Financial Statements (Continued) Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans, the valuation of foreclosed assets, and deferred tax assets.In connection with the determination of the allowances for losses on loans and foreclosed assets, management obtains independent appraisals for significant properties. Management believes the allowances for losses on loans are adequate. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in local economic conditions.In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowances for losses on loans.Such agencies may require the Company to recognize additions to the allowances based on their judgments about information available to them at the time of their examination.Because of these factors, it is reasonably possible that the allowances for losses on loans may change materially in the near term. Investment Securities Debt securities that management has the positive intent and the Company has the ability to hold to maturity are classified as securities held to maturity and are recorded at amortized cost. Securities not classified as securities held to maturity, including equity securities with readily, determinable fair values, are classified as securities available for sale and recorded at fair value, with unrealized gains and losses excluded from earnings and reported in other comprehensive income.There were no held to maturity or trading securities during 2007 and 2006. Purchase premiums and discounts are recognized in interest income using methods approximating the interest method over the terms of the securities.A decline in the market value of any available for sale or held to maturity security below cost that is deemed other than temporary results in a charge to earnings and the establishment of a new cost basis for the security.In estimating other-than-temporary impairment losses, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near–term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.Realized gains and losses for securities classified as available for sale and held to maturity are included in earnings and are derived using the specific identification method for determining the amortized cost of securities sold. 9 FREEDOM BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Loans Receivable Loans receivable that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are reported at their outstanding principal adjusted for any charge-offs, the allowance for loan losses, and any deferred fees or costs on originated loans and unamortized premiums or discounts on purchased loans. Interest on commercial, real estate loans and installment loans is credited to income on a daily basis based upon the principal amount outstanding. Loan origination fees and certain direct origination costs, less the costs associated with closing the loan, are capitalized and recognized as an adjustment of the yield of the related loan. The accrual of interest on impaired loans is discontinued when, in management’s opinion, the borrower may be unable to meet payments as they become due.When interest accrual is discontinued, all unpaid accrued interest is reversed.Interest income is subsequently recognized only to the extent cash payments are received.Loans are returned to accrual status when all the principal and interest amounts contractually due are reasonably assured of repayment within a reasonable time frame. The allowance for loan losses is increased by charges to income and decreased by charge-offs (net of recoveries).Loans are charged against the allowance for loan losses when management believes the collection of the principal is unlikely.The Company’s allowance for loan and lease losses is the amount considered adequate to absorb probable losses within the portfolio based on management’s evaluation of the size and current risk characteristics of the loan portfolio. Such evaluation considers prior loss experience, the risk rating distribution of the portfolios, the impact of current internal and external influences on credit loss and the levels of nonperforming loans. Specific allowances for loan and lease losses are established for large impaired loans and leases on an individual basis. The specific allowance established for these loans and leases is based on a thorough analysis of the most probable source of repayment, including the present value of the loan’s expected future cash flows, the loan’s estimated market value, or the estimated fair value of the underlying collateral. General allowances are established for loans that are classified as either special mention, substandard, or doubtful. These loans are assigned a risk rating, and the allocated allowance for loan losses is determined based upon the loss percentage factors that correspond to each risk rating. Loss percentage factors are based on the probable loss including qualitative factors. The qualitative factors consider credit concentrations, recent levels and trends in delinquencies and nonaccrual, and growth in the loan portfolio. The occurrence of certain events could result in changes to the loss factors. Accordingly, these loss factors are reviewed periodically and modified as necessary. 10 FREEDOM BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Loans Receivable (Continued) General allowances are established for loans and leases that can be grouped into pools based on similar characteristics. In this process, general allowance factors are based on an analysis of historical charge-off experience and expected losses given default derived from the Company’s internal risk rating process. These factors are developed and applied to the portfolio in terms of line of business and loan type. Adjustments are also made to the allowance for the pools after an assessment of internal and external influences on credit quality that have not yet been reflected in the historical loss or risk rating data. Unallocated allowances relate to inherent losses that are not otherwise evaluated in the first two elements. The qualitative factors associated with unallocated allowances are subjective and require a high degree of management judgment.
